Case 21-00571-als11       Doc 2    Filed 04/22/21 Entered 04/22/21 16:28:23             Desc Main
                                   Document     Page 1 of 1



                                      RESOLUTION

       The undersigned, Nyle Nims, is the Manager of Cycle Force Group, LLC (the

“Company”). On January 19, 2021, the following resolution was duly adopted by the members

of the Company:

       “WHEREAS, the Company has determined in its business judgment to file a
       voluntary petition in the United States Bankruptcy Court pursuant to Chapter 11
       of Title 11 of the United States Code:

       NOW, THEREFORE, BE IT RESOLVED that Nyle Nims, Manager of the
       Company, be and hereby is authorized and directed to execute and deliver all
       documents necessary to perfect the filing of a Chapter 11 voluntary bankruptcy
       case in the United States Bankruptcy Court on behalf of the Company; and

       BE IT FURTHER RESOLVED, that Nyle Nims, Manager, be and hereby is
       authorized and directed to appear in the bankruptcy proceeding on behalf of the
       Company, and to otherwise do and perform any and all acts and deeds and to
       execute and deliver all necessary documents on behalf of the Company in
       connection with said bankruptcy proceeding; and

       BE IT FURTHER RESOLVED, that Nyle Nims, Manger, be and hereby is
       authorized and directed to employ Jeffrey D. Goetz, and the law firm of
       Bradshaw, Fowler, Proctor & Fairgrave, P.C., to represent the Company in said
       bankruptcy proceeding.”



                  DECLARATION UNDER PENALTY OF PERJURY
               ON BEHALF OF A LIMITED LIABILITY CORPORATION

       The undersigned Manager of the Limited Liability Corporation named as debtor in this

case, declares under penalty of perjury that he has read the foregoing resolution and it is true and

correct to the best of his knowledge, information, and belief.

       DATED: April 22, 2021

                                                     /s/ Nyle Nims
                                                     Nyle Nims
                                                     Manager of Cycle Force Group, LLC
